

Exhibit 10.103
UNIT OPTION AGREEMENT
(Ratable Exercisability in Thirds)
[Global Affiliate] (the “Global Affiliate”) confirms that, on [grant date] (the
“Grant Date”), you [name] were granted [number] Unit Options (your “Unit
Options”). Your Unit Options are subject to the terms and conditions of the
MetLife, Inc. 2015 Stock and Incentive Compensation Plan (the “Plan”) and this
Unit Option Agreement (this “Agreement”), which includes the Award Agreement
Supplement (the “Supplement”), as a form of Stock Appreciation Rights. Please
note that the Supplement includes terms for forfeiture of your Unit Options
under some circumstances. Any payment due under this Agreement may be made by
any one or more Affiliates (the “Paying Affiliate”).
Standard Terms.
(a) Each Unit Option entitles you, upon exercise, to receive a cash payment
equal to the Market Price of a Share less the Closing Price on the Grant Date
(the “Exercise Price”), which was $[closing price on date of grant]. For this
purpose, “Market Price” means, unless otherwise prescribed by the Committee:
(1) if you exercise the Unit Option during the trading hours of the New York
Stock Exchange (or on such other recognized quotation system on which the
trading prices of the Shares are quoted at the relevant time), the price of a
Share as reported in the principal consolidated transaction reporting system for
the New York Stock Exchange (or on such other quotation system).
(2) if you exercise the Unit Option at any other time, the opening price of a
Share at the beginning of the next trading hours of the New York Stock Exchange
(or on such other recognized quotation system on which the trading prices of the
Shares are quoted at the relevant time), the price of a Share as reported in the
principal consolidated transaction reporting system for the New York Stock
Exchange (or on such other quotation system).
(b) Except as provided in Sections S-2 (“Change of Status”), S-3 (“Change of
Control”), or S-16 (“Restrictive Covenants”), one-third (1/3) of your Unit
Options will become exercisable on each of the first, second and third
anniversaries of the Grant Date, and you may exercise your Unit Options until
the close of business on [day prior to the tenth (10th) anniversary of the Grant
Date] (the “Standard Terms”). Neither this date, nor any other deadline for
exercise of your Unit Options under this Agreement, will be extended regardless
of whether you are unable to exercise your Unit Options on that date because it
is not a business day, due to trading limitations, or otherwise.
(c) You may exercise any of your Unit Options that have become exercisable by
notifying the Company, using procedures that the Committee will establish for
this purpose. You may exercise your Unit Options only if the Market Price of
Shares is greater than the Exercise Price. Any exercisable Unit Options that you
fail to exercise within the applicable period for exercise will be forfeited.




--------------------------------------------------------------------------------



(d) You must exercise your Unit Options in accordance with the Company’s insider
trading policy and any applicable pre-trading clearance procedures. Payment
pursuant to your Unit Options is subject to all applicable laws, rules and
regulations, and to any approvals by any governmental agencies or national
securities exchanges as may be required. No payment will be made upon exercise
of any of your Unit Options if that issuance or exercise would result in a
violation of applicable law, including the federal securities laws and any
applicable state or foreign securities laws.
IN WITNESS WHEREOF, the Global Affiliate has caused this agreement to be offered
to you, and you have accepted this Agreement by the electronic means made
available to you.



2





